Citation Nr: 0026129	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a VA physician's assistant


 


REMAND

The veteran had active duty from March 1951 to January 1952 
and from March 1953 to March 1957.

At a personal hearing before the undersigned at the regional 
office in May 2000, it was disclosed that the veteran has 
been receiving treatment for the claimed condition at the Bay 
Pines VA Ambulatory Care Clinic. To ensure that VA has met 
its duty to assist the appellant in developing the facts 
pertinent to the claim pursuant to 38 U.S.C.A. § 5103, the 
case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should obtain copies of all 
pertinent records of treatment received 
by the veteran for a liver disorder at 
the Bay Pines VA Medical Center, to 
include the Ambulatory Care Clinic, since 
August 1990, which have not already been 
obtained.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


